DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
the following table indicate the claims in the current application (No. 16/581,681) that are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the indicated claims (1, 8 and 15) in the copending Application No. 13/802,025. Although the claims at issue are not identical, they are not patentably distinct from each other .
Claims 1, 8 and 15: 
Claim 1, 8 and 15 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 13 and 22 in parent Application No. 13/802,025. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8 and 15 of the current application are anticipated by claims 1, 13 and 22 of the parent application 13/802,025. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1/7/8/14/15 recites “the host of the accommodation”. There is a lack of antecedent basis for this limitation. For examination purposes, the limitation will be interpreted to mean “a host of the respective candidate accommodation”. 

Claim 1/8/15 recites “ranking the candidate accommodations”. There is a lack of antecedent basis for this limitation. For examination purposes, the limitation will be interpreted to mean “ranking the set of candidate accommodations”. 

Claim 2/3/9/10/16/17 recites “wherein the booking requests”. There is a lack of antecedent basis for this limitation. For examination purposes, the limitation will be interpreted to mean “wherein the past booking requests”. 

The dependent claims 4-6, 11-13, and 18-20 are also rejected under 112b for failing to cure the deficiencies above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement 


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites method for gathering of returned items and instructing truck pickup for returned items.

Step 2A – Prong 1
The claims as a whole recite a method of organizing human activity.  The limitations reciting “identifying a plurality of past booking requests for accommodations listed by hosts on a reservation platform; training a predictive […] model based on values of the plurality of features of the past booking requests; receiving a search query from a guest for accommodation, the search query comprising a geographical location and a requested date range; identifying a set of candidate accommodations in the geographical location that are not booked during the requested date range, each of the candidate accommodations associated with an availability calendar that is maintained by the host of the accommodation and indicates that the candidate accommodation is not booked during the requested date range; providing […] to the guest comprising identifiers of the set of candidate accommodations, the identifiers being sorted according to one or more default criteria; detecting a selection by the guest of an option to re-sort the identifiers according to an availability criterion; calculating, by applying the predictive […] model to the requested date range, a predicted availability that indicates a likelihood that the candidate accommodation that is not booked during the requested date range according to the availability calendar is actually available for booking during the 

Step 2A - Prong 2: Claims 1, 8 and 15 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.


Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as published (2020/0019892)(paragraph 26-30) does not provide any indication that the additional elements described above are anything other than generic, off the shelf 

Dependent claims 2-7, 9-14 and 16-20 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations. 

Novelty and Non-Obviousness
No prior art has been applied to the claims because Examiner is unaware of any prior art, alone or in combination, which discloses the limitations of independent claims. The closest prior art is the prior art applied on the non-final office action of the parent application 13/802,025 filed on 10/28/2016.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628